Order filed June 11, 2019




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00260-CV
                                   ____________

                          FELICIA DUNGY, Appellant

                                        V.

                             AVALON LP, Appellee


                  On Appeal from the Co Civil Ct at Law No 1
                            Harris County, Texas
                       Trial Court Cause No. 1124105

                                   ORDER

      Appellant’s brief was due June 6, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before July 6, 2019, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM